Citation Nr: 0933575	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-21 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
residuals of frostbite, left leg.

3.  Whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
residuals of frostbite, right leg.

4.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder, dementia, 
and psychotic disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1945 and from September 1950 to May 1952.  These claims arise 
from his first period of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.

The Board notes that the RO, in the March 2008 rating 
decision, reopened the claim of entitlement to service 
connection for residuals of a back injury, and denied the 
claim on the merits.

The claim of entitlement to service connection for residuals 
of a back injury was denied in an April 1946 rating decision.  
Likewise the claim of entitlement to service connection for 
residuals of frostbite injuries to the legs was denied in a 
March 2005 rating decision.  These decisions are final in the 
absence of perfected appeals.  38 U.S.C.A. § 7105 (West 
2002).  Thus, regardless of any RO actions, the current 
claims may be considered on the merits only if new and 
material evidence has been submitted since the April 1946 
decision (residuals of a back injury) and the March 2005 
decision (residuals of frostbite injuries to the legs).  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder, dementia, and psychotic disorder, not otherwise 
specified, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1946 rating decision denied service connection 
for residuals of a back injury.  In absence of a timely 
appeal, that decision is final.

2.  The evidence associated with the claims file subsequent 
to the April 1946 decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for residuals of a 
back injury.

3.  A March 2005 rating decision denied service connection 
for residuals of frostbite of the left and right legs.  In 
absence of a timely appeal, that decision is final.

4.  The evidence associated with the claims file subsequent 
to the March 2005 decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for residuals of 
frostbite of the left and right legs.


CONCLUSIONS OF LAW

1. The April 1946 decision, which denied entitlement to 
service connection for residuals of a back injury, is final; 
the evidence received since the April 1946 decision is not 
new and material.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 2002 & Supp 2008); 38 C.F.R. §§ 3.156(a), 3.159, 
20.302, 20.1103 (2008).

2.  The March 2005 decision, which denied entitlement to 
service connection for residuals of a frostbite to the legs, 
is final; the evidence received since the March 2005 decision 
is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105; 38 C.F.R. §§ 3.156(a), 3.159, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in December 2004, and 
June and September 2007 correspondence of the information and 
evidence needed to substantiate and complete the claims, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  

The appellant was adequately informed of the specific basis 
for the prior denial of his claims of entitlement to service 
connection for a low back disorder, and for residuals of 
frostbite, right and left legs, and of the type of evidence 
necessary to reopen the claims.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  The claims were readjudicated in a March 2009 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Because the Veteran has actual 
notice of the rating criteria, and because the claims have 
been readjudicated no prejudice exists.  There is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, lay 
statements, service personnel and medical treatment records, 
private and VA facility medical records, and VA fee based 
examination.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

II.  New and material evidence to reopen 

Residuals of a back injury

In an April 1946 rating decision entitlement to service 
connection for a back injury was denied.  In making that 
determination, the RO noted no residuals of a back injury 
were revealed on a VA examination and determined there was no 
current disability.  The Veteran was notified that same 
month, but he did not appeal this decision, and it is final.  
38 U.S.C.A. § 7105.

In July 1983 the Veteran attempted to reopen his claim of 
entitlement to service connection for a back injury.  He was 
instructed by letter in August 1983 that he needed to submit 
new and material evidence if he wished to reopen his claim.  
No new evidence was submitted at that time and the Veteran 
did not pursue his claim to reopen.

Residuals of frostbite of the legs

In a March 2005 rating decision entitlement to service 
connection for frostbite of the legs was denied.  In making 
that determination, the RO noted there no evidence to support 
the Veteran's claims and determined there was no current 
disability.  The Veteran was notified that same month but he 
did not appeal this decision and it is final.  38 U.S.C.A. 
§ 7105.

Analysis

In November 2006 the RO received the Veteran's informal 
application to reopen his claims of entitlement to service 
connection for a back injury and frostbite of the legs.  

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
April 1946 decision (back injury) and the March 2005 decision 
(frostbite of the legs) in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the April 1946 decision 
consisted of service treatment records which were entirely 
silent for any treatment or diagnosis of any back injury.  
The Veteran's October 1945 separation examination noted a 
complaint of a weak and painful back.  However a January 1946 
VA examination including x-rays of the lower back were 
entirely normal.  A chronic back disorder was not 
demonstrated in service or by examination within the first 
year after service.

The evidence of record at the time of the March 2005 rating 
decision consisted of the aforementioned service treatment 
records from his initial period of Army service as well as 
service treatment records from his second period of service 
in the Navy.  The evidence also included VAMC treatment 
records.  These medical records are entirely silent for any 
treatment or diagnosis of any chronic back disorder or of any 
cold or frostbite injuries to the legs.  Chronic frostbite 
injuries and or a low back disorder were not demonstrated in 
service or currently diagnosed.

Subsequent to his first period of service, the Veteran served 
a second period of service in the Navy.  While this is new 
evidence, it is not material because it does not reveal that 
the Veteran had a low back disability, much less that he had 
a back injury incurred in or aggravated by service.  

In making the April 1946 rating decision, the RO noted that 
appellant was not treated in service for any back injuries 
nor was there evidence of any residuals of a back injury on 
VA examination.  There was no evidence of any current low 
back condition which was injured or aggravated by service.  
Likewise, in making the March 2005 rating decision, the RO 
noted that appellant was not treated in service for any 
frostbite injuries nor was there any evidence of any current 
residuals of a cold injury or of frostbite to either the left 
or right legs.

The evidence received since the April 1946 decision includes 
service medical records from the Veteran's subsequent period 
of service, which fails to reveal any medical treatment for a 
low back disorder.  None of the additional medical records 
received since April 1946 contains any competent evidence 
that tends to show that a current low back disorder was 
incurred or aggravated during either period of active 
service.  For this reason, the Board finds that while the 
evidence received since the April 1946 decision is new, it is 
not material.

Likewise, the evidence received since the March 2005 decision 
denying service connection for residuals of frostbite to the 
legs contains service medical records from both the Veteran's 
periods of service, which failed to reveal any medical 
treatment for cold or frostbite injuries to the legs, or any 
current diagnosis of frostbite to the legs.  None of the 
additional medical records received since March 2005 contains 
any competent evidence that tends to show that any current 
cold or frostbite injury to the legs was incurred or 
aggravated during either period of active service.  The 
records do not contain any diagnosis of frostbite to either 
leg.  For this reason, the Board finds that while the 
evidence received since the March 2005 decision is new, it is 
not material.

While the appellant has offered his belief that he incurred a 
low back injury and frostbite injuries to his legs during 
service, to the extent that he is attempting to present 
evidence regarding the etiology of a current disorder, he is 
not competent.  That is, it is not shown that he has the 
necessary medical training to offer opinions on medical 
questions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The appellant's contentions in this regard were 
previously of record, and his current contentions, being 
essentially the same, are not new and material.

The record remains devoid of any competent evidence 
suggesting that a low back disorder or frostbite disorders of 
the legs were incurred in or aggravated by service.  Hence, 
there is no new and material evidence within the context of 
38 C.F.R. § 3.156.  The claims to reopen are denied.  

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).


ORDER

New and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a back 
disorder.

New and material evidence had not been presented to reopen a 
claim of entitlement to service connection for residuals of 
frostbite, left leg.

New and material evidence had not been presented to reopen a 
claim of entitlement to service connection for residuals of 
frostbite, right leg.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the 
Court recognized that a claim of entitlement to service 
connection for a psychiatric disorder included any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  In Clemons, the veteran had 
filed a claim for service connection for posttraumatic stress 
disorder.  The evidence of record showed he had been 
diagnosed with other psychiatric disabilities, but VA 
considered only the claim of entitlement to service 
connection for posttraumatic stress disorder without 
considering entitlement to service connection for any other 
diagnosed psychiatric disability.  The Court determined this 
was error.

In this case, when the Veteran was examined by a board 
certified psychiatrist, the psychiatrist was unable to 
diagnose posttraumatic stress disorder, but diagnosed 
dementia and psychotic disorder, not otherwise specified.  
The rating decision on appeal and the statement of the case 
considered only the claim for service connection for 
posttraumatic stress disorder.  This claim must be remanded 
for the RO to consider whether service connection for these 
other psychiatric disorders in compliance with the Clemons 
holding.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should consider whether 
service connection for a psychiatric 
disorder, to include posttraumatic stress 
disorder, dementia, and psychotic 
disorder, not otherwise specified, is 
warranted.  

2.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


